Beatty, C. J.
The court having denied a rehearing of this cause, I take the occasion to say that I have never concurred in the affirmance of that part of the decree of the superior court awarding alimony. The amount of alimony awarded is based upon a finding of fact directly opposed to the stipulation of the parties that the answer of defendant was true as to the value of his.property and business. In my opinion, the answer, on a fair construction of its language, makes a sharp issue upon this point.